                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              MISSOULA DIVISION                       Fit
                                                                        MAR 1 9 2020
                                                                     Clerk, U S. District Court
                                                                       District Of Montana
  CENTER FOR BIOLOGICAL                                                      Mioy»ula

 DIVERSITY,                                        CV 19-I09-M-DLC

                          Plaintiff,

        vs.
                                                    ORDER

 DAVID BERNHARDT,Secretary of
 the U.S. Department ofthe Interior;
 and MARGARET EVERSON,
 Principal Deputy Director of U.S. Fish
  and Wildlife Service,

                      Defendants,

 STATE OF WYOMING,STATE OF
 IDAHO, WYOMING STOCK
 GROWERS’ ASSOCIATION,
  WYOMING FARM BUREAU
 FEDERATION,UTAH FARM
 BUREAU FEDERATION,

              Defendant-Intervenors.




      Before the Court is Federal Defendants’ unopposed Motion to Amend Case

Management Oder and for Clarification. (Doc. 46.) In light of this Court’s recent

ruling requiring Federal Defendants to complete the administrative record, all

parties request additional time to review the record before drafting their respective

motions for summary judgment. {Id. at 2.) Federal Defendants offer mutually
                                         -1-
agreeable dates. {Id.) Federal Defendants further seek clarification that Federal

Defendants and Defendant-Intervenors each be able to submit separate cross

motions for summary judgment with separate briefs as the Court’s prior case

management order was ambiguous. The motion will be granted.

      IT IS ORDERED that the proposed case manage schedule is ADOPTED.

The following schedule will replace the Court’s Order(Doc. 40)to the following

extent:



      Federal Defendants shall lodge the administrative record on or before April

14, 2020.

      Plaintiff shall file its motion for summary judgment and supporting brief on

or before May 19, 2020.

      Federal Defendants and Defendant-Intervenors may each file a combined

response and cross motion for summary judgment with a supporting brief due on or

before July 6, 2020.

      Plaintiff shall file a single combined response reply to Federal Defendant

and Defendant-Intervenors’ cross-motions for summary judgment on or before

September 18, 2020.

      IT IS FURTHER ORDERED that the Court’s prior case management order

(Doc. 40)remain in full force in all other respects.




                                         -2-
             4(t
DATED this     day of March, 2020
                                  • /I


                                  Dana L, Christensen, District Judge
                                  United States District Court




                            -3-
